Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “input arrangement” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The “input arrangement” is identified in the specification as item 126, yet that reference numeral does not appear in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in part: 
“an input arrangement contained within the transmission housing and 11having at least one input transmission component selectively coupling the engine 12power from the input shaft and the CVP power from the CVP”

Claim 18 recites, in part: 
an input arrangement selectively coupling the engine 11power from the input shaft and the CVP power from the CVP, a variator arrangement 12configured to receive the engine power and the CVP power through the input 13arrangement and to selectively transfer the engine power, transfer the CVP power, and  14transfer a summing of the engine power and the CVP power as variator output power”

However, the specification lacks any details regarding how the input shaft is connected to the input transmission component nor how it is selectively coupled thereto. In figure 2 is shown an input shaft 136 that is not connected in any way with input arrangement 134. Paragraph [0036] recites: 
“In an example configuration, the transmission assembly 114 may include an input arrangement 134 with an input shaft 136 defining an input axis 138. The input arrangement 134 may be substantially centered with respect to the input axis 138. The input axis 138 may represent an axis of rotation for at least a portion of the input arrangement 126. Accordingly, the input arrangement 126 may include at least one input component (e.g., gears, clutches, bearings, shafts, and the like) that is supported for rotation about the input axis 138 and/or other portions of the transmission assembly 114. The engine 104 and the CVP 112 are operatively connected to drive the input arrangement 126.”

The reference 126 does not appear in the drawings as far as the examiner can determine. Even further, the “input arrangement” is recited in the specification as both items 134 and 126. Which is it? Further, there is no input arrangement that connects the input shaft to the clutches and gearing of item 134. There is also no “input transmission component” identified in the specification. Does applicant mean “input component” found in paragraph [0036]? There are no input components shown or described in the drawings or specification that perform the function of connecting the input shaft to the clutches and gearing of item 134. One of ordinary skill in this art would not clearly know the meets and bounds of this claim because of the deficiency noted above.
Therefore, it does not appear that applicant possessed the invention at the time this application was effectively filed. 

“The integrated transmission of claim 2, wherein the transmission housing 33includes a first housing shell portion and a second housing shell portion that collectively 34 form a primary housing section defined by at least one first housing shell portion primary 21230.0542US(P28279-US-PRI) wall and at least one second housing shell portion primary wall that houses the 2transmission assembly.”

The terms “first housing shell portion primary wall” and “second housing shell portion primary wall” does not appear in the specification. Paragraph [0052] Is reproduced below: 
“As noted above, and initially referring to FIGS. 5B and 5C, the housing shell33 portions 180, 188, when joined, collectively form a primary housing section 240 in which34 portions of the transmission assembly 114 (FIG. 2) are housed within the interior of each35 shell portion 180, 188. In other words, sections of the forward face 182 and forward side36 wall 184 of the forward shell portion 180 and the aft face 190 and aft side wall 192 of the12230 0542US(P28279-US-PRI)1 aft shell portion 188 cooperate to form the primary housing section 240. As best shown2 in FIGS. 5A and 5B, the forward shell portion 180 additionally forms a first CVM cylinder3 242 and a second CVM cylinder 244. As described in greater detail below, the first CVM4 cylinder 242 houses the first CVM 130 and the second CVM cylinder 244 houses the5 second CVM 132. Generally, the first CVM cylinder 242 is partially defined by a first6 CVM external aperture 246 formed on the forward face 182 and a first CVM internal7 aperture 248 oriented on the interior of the housing 120; and the second CVM cylinder8 244 is partially defined by a second CVM external aperture 250 formed on the forward9 face 182 and a second CVM internal aperture 252 oriented on the interior of the housing10 120. The first CVM cylinder 242 and the second CVM cylinder 244 may, in effect,0 provide sub-housings for the first and second CVMs 130, 132 relative to the transmission12 assembly 114 and power electronics apparatus 116. Referring briefly to the FIG. 3A, the13 caps 202, 204 are positioned to cover the first CVM external aperture 246 and the14 second CVM external aperture 250.”

The term “primary housing section” 240 is discussed, as well as a “forward side wall” 184 and an “aft side wall” 192 but it is not clear that applicant is referring to the terms recited above in his claims. There is no identifying reference numeral for these terms, and thus the examiner is at a loss as to what applicant means by his recited structure. One of ordinary skill in this art would not clearly know the meets and bounds of this claim because of the deficiency noted above. 

	Regarding claims 5 and 18, there is no reference to a “CVP cylinder” in the specification. One of ordinary skill in this art would not clearly know the meets and bounds of this claim because of the deficiency noted above. Therefore, applicant does not appear to have been in possession of his invention at the time this application was effectively filed. 
	Regarding claims 8 and 20, there is no reference to a “power electronics apparatus wall” in the specification. One of ordinary skill in this art would not clearly know the meets and bounds of this claim because of the deficiency noted above. Therefore, applicant does not appear to have been in possession of his invention at the time this application was effectively filed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,137,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 are generic to all that is recited in claims 1-20 of the ‘052 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Applicant is reminded that No Graham v. Deere analysis is needed for this kind of double patenting rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1, 2, 4, 6, 14, 16, and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Allowable Subject Matter
Claims 1 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as if a terminal disclaimer were filed as indicated above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the subject matter as recited in claims 1 and 18. Regarding claim 1, the combination and arrangement of the CVP with the input shaft, the input arrangement, the variator and the transmission gear, in addition to other details was not found in the prior art searched by the examiner. In particular, it appears that the input arrangement, as best interpreted by the examiner, . 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 26 August 2021 and 09 December 2019 have been considered by the examiner. 
	The Search Report filed 26 August 2021 has been considered by the examiner. The references cited therein have been considered by the examiner but they are so far different from applicant’s claimed invention that the examiner didn’t even bother trying to translate the original German language. The examiner could not conceive of any possible way that the prior art cited in the Search Report could possibly be construed to anticipate or render obvious applicant’s claimed invention. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, January 7, 2022